August   31,           1971



Honorable Henry Wade                                          Opinion No. M-945
District Attorney
Dallas County Government        Center
Dallas, Texas     75202                                       Re:   Whether the term “two
                                                                    terms or more as a duly
                                                                    elected justice of the peace”
                                                                    used in H.B. 168, Acts 62nd
                                                                    Leg. , R. S. , 1971 (codified
                                                                    as Art. 5972, V. C. S. ) re-
                                                                    quires the completion of
                                                                    service of two full terms
Dear Mr. Wade:                                                      in that office.

         You have requested an opinion from this office on the following ques-
tion: Is a justice of the peace, who is not a licensed attorney but who
completed one full four year term, beginning January 1, 1967, and was re-
elected and started his second term January 1, 1971, exempt from taking
a forty hour course in the performance   of his duties under the provisions
of Section 2 of Article 5972, Vernon’s Civil Statutes (as amended by H. B.
168, p. 1110, Session Laws, Acts 62nd Leg., R.S.,       1971).

       Article     5972 as amended reads in part as follows:

           “Art.    5972.   ‘Incompetency.         ’

          “(a) By ‘incompetency’ as used herein is meant gross ignorance
       of official duties, or gross carelessness in the discharge of them:
       or an officer may be found to be incompetent when, by reason of
       some serious physical or mental defect, not existing at the time
       of his election, he has become unfit or unable to discharge promptly
       and properly the duties of his office.

            “(b) In the case of a justice of the peace who is not a licensed
        attorney, ‘incompetency’ also includes the failure to successfully



                                     -4627     -
Honorable Henry Wade, page 2         (M-945)


        complete within one year from the date he is first elected, or
        if he is in office on the effective date of this Act, one year from
        the effective date of this Act, a forty-hour course in the per-
        formance of his duties; said course to be completed in any
        accredited state-supported     school of higher education.

           “Section 2. Persons having served two terms or more as
        a duly elected justice of the peace are exempted from provisions
        of subsection (b) of this Act. (Emphasis added)



         Section 65 of Article XVI of the Constitution   of Texas   sets the term
of office for a justice of the peace at four years.

        In the case of Board of Education of Pendleton County v. Gulick, 398
S.W.2d 483, (Ky. Ct. App. 1966) we find the following definition for term of
office.

            ” ‘Term’ is thus identified and defined as a certain and fixed
        period of four years.    It commences when the mayor is elected
        and inducted into office, and ends at the end of four years for
        which he is elected. *’

        Therefore,   it is our opinion that the words, “persons having served
two terms or more as a duly elected justice of the peace, ” as set out in
Section 2 of Article 5972, supra, could have but one meaning under the clear
wording of the statute.    This meaning is that a justice of the peace, to be
exempt from attending the forty hour course as required by the statute,
must have served a minimum of two terms of four years each, to be exempt
from the provisions of this Act.

                                 SUMMARY

            Under the provisions of Section 2 of Article 5972, V. C. S. ,
        as amended by H. B. 168, Acts 62nd Legislature,     R. S., 1971,
        a justice of the peace must have served a minimum of two
        terms, of four years each, to be exempt from attending the
        forty hour course of instruction as required under the provi-
        sions of the Act.



                                  -4628-
Honorable    Henry Wade, page 3      (M-945)



                                     Yfls   very truly,




Prepared    by John H. Banks
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Max P. Flusche
Ray McGregor
Dyer Moore, Jr.
William J. Craig

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -4629-